DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (See Figures 1, 8, 18).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “At least one example embodiment provides…” can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livni, et al. (US 6,317,618).
Regarding claim 1, Livni discloses “a field generation unit (Fig. 3, ref.# 3a, 3b); a supporting structure (Fig. 3, ref.# 5, 9, 10) for providing structural support for the field generation unit; a radiofrequency system including at least one radiofrequency antenna for at least one of transmitting or receiving radiofrequency radiation (column 3, lines 32-33); and a gradient field system comprising at least one gradient coil for generating at least one magnetic gradient field (column 3, lines 32-33), wherein the field generation unit includes at least one magnet (column 3, line 53: magnet) for generating a BC magnetic field and an opening (column 6, lines 63-65; Fig. 3, ref.# 2) configured to provide access to an imaging volume (Fig. 3, ref.# 2) positioned in the BC magnetic field along at least one spatial direction and wherein the at least one spatial direction is angled with respect to a main direction of magnetic field lines of the BC magnetic field in the imaging volume (Fig. 2: access from area perpendicular to magnetic field lines).”
Regarding claim 2, Livni discloses “wherein the field generation unit (Fig. 3, ref.# 3a, 3b) is configured to at least partially encompass the imaging volume (Fig. 3, ref.# 2) such that a free volume is encompassed by the field generation unit, wherein a ratio of the volume of the imaging volume and the free volume partially encompassed by the field generation unit ranges between 0.05 and 1 (See Fig. 1, ref.# 33).”
Regarding claim 3, Livni discloses “wherein the at least one magnet comprises a permanent magnet or an array of permanent magnets.” (column 6, line 60; Fig. 3, ref.# 3a, 3b)
Regarding claim 5, Livni discloses “wherein the supporting structure is movably mounted and/or comprises a positioning unit configured to adjust a position of the field generating unit with respect to an imaging object and/or facilitate the access to the imaging volume.” (Fig. 3, ref.# 5, 7,  9, 10; column 8, lines 22-27) 
Regarding claim 6, Livni discloses “wherein a shape of the supporting structure is designed to match a contour and/or a surface of the imaging object to enhance coverage of the imaging object.” (column 6, lines 63-66)
Regarding claim 7, Livni discloses “wherein the gradient field system comprises two gradient coils (Fig. 3, ref.# 8) generating magnetic field gradients in a first direction and in a second direction oriented perpendicular to the first direction and wherein a spatial encoding in a third direction oriented perpendicular to the first direction and the second direction is accomplished via a static field gradient implemented by the Bo magnetic field.”  (column 7, lines 65-66)
Regarding claim 8, Livni discloses “wherein the radiofrequency system is designed to match the contour and/or the surface of the imaging object to enhance coverage of the imaging object and/or decrease a distance between the at least one radiofrequency antenna and the surface of the imaging object.” (column 7, lines 62-64; 
Regarding claim 9, Livni discloses “wherein the field generation unit comprises at least 85New Patent Application Docket No. 32860HC-003167-US-01one symmetry plane and the direction of access to the imaging volume (Fig. 2, ref.# 33) is oriented perpendicular to the main direction of magnetic field lines (Fig. 2, arrows) of the Bo magnetic field and parallel to the at least one symmetry plane of the field generation unit.” (Fig. 3, access to imaging volume perpendicular to magnetic field lines)
Regarding claim 10, Livni discloses “wherein the field generation unit comprises two symmetry planes.” (Fig. 2, ref.# 31, 32)
Regarding claim 11, Livni discloses “wherein a shape of the field generation unit is homeomorphic to a half-torus which is cut along a poloidal plane, wherein the opening is provided by the cut along the poloidal plane of the half-torus.” (Fig. 1, opening at bottom and sides of volume ref.# 33)
Regarding claim 12, Livni discloses “wherein the field generation unit (Fig. 3, ref.# 3a, 3b) is designed to match at least a part of the contour and/or the surface of the imaging object to provide enhanced coverage of the imaging object.” (column 6, lines 64-66)
Regarding claim 13, Livni discloses “wherein a cross-section of the field generation unit and/or the supporting structure comprises one of a 'U', a 'C', or a bell shape.” (Fig. 3, ref.# 3a, 3b, 4; column 7, line 13: U-shaped)
Regarding claim 26, Livni discloses “wherein the opening is configured to provide access to an imaging volume positioned in the BC magnetic field along a direction of access in a unilateral manner and wherein the direction of access to the imaging volume is angled with respect to a main direction of magnetic field lines of the BC magnetic field in the imaging volume.” (Figures 1, 2, 3 each show the opening to the volume with a sufficient gap between magnets to allow access to the imaging volume to be at an angle relative to the magnetic field lines (arrows))
Regarding claim 27, Livni discloses “wherein the opening is configured to provide access to an imaging volume positioned in the BC magnetic field along at least two perpendicular spatial directions and wherein each of the at least two perpendicular spatial directions is angled with respect to a main direction of magnetic field lines of the BC magnetic field in the imaging volume.” (Figures 1, 2, 3 each show the opening to the volume with a sufficient gap between magnets to allow access to the imaging volume to be at an angle relative to the magnetic field lines (arrows) and further shows openings on the sides and bottom (See Fig. 3) that would allow positioning along two perpendicular spatial directions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livni, et al. (US 6,317,618).
Regarding claim 25, Livni discloses all the structure set forth in the claim except discloses “wherein a maximum diameter of a sphere with a same volume as the imaging volume is in the range of 2 cm to 10 cm.”  However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a maximum diameter of a sphere with a same volume as the imaging volume is in the range of 2 cm to 10 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livni, et al. (US 6,317,618) in view of Zuk, et al. (US 2002/0123681).
Regarding claim 4, Livni discloses all the structure set forth in the claim except “wherein the at least one magnet comprises high temperature superconducting materials and/or low temperature superconducting materials.”  Further, Livni specifically teaches away from superconducting “magnet” as being impractical for portable MRI system due to the associated large size.  However, the use of a “superconducting material” in a superconducting electromagnet that is used in a portable MRI system was well known in the art prior to the effective filing date of the claimed invention as taught by Zuk (See paragraphs 0022, 0139).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Livni to utilize superconducting electromagnets (and in turn high or low superconducting material in order to provide a strong magnetic field and still maintain the portability of the system.
Allowable Subject Matter
Claims 14-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang (US 2021/0015394) teaches a MRI unit wherein a cross section of the field generation unit and/or the supporting structure comprises one of a ‘U’, a ‘C’, or a bell shape.
Nelson, et al. (US 2020/0025846) teaches a MRI unit wherein a cross section of the field generation unit and/or the supporting structure comprises one of a ‘U’, a ‘C’, or a bell shape.
Pool, et al. (US 2019/0353726) teaches a MRI unit wherein a cross section of the field generation unit and/or the supporting structure comprises one of a ‘U’, a ‘C’, or a bell shape.
McGinley, et al. (US 2010/0219833) teaches a MRI unit wherein a cross section of the field generation unit and/or the supporting structure comprises one of a ‘U’, a ‘C’, or a bell shape.
Abele (US 2004/0135580) teaches a MRI unit wherein a cross section of the field generation unit and/or the supporting structure comprises one of a ‘U’, a ‘C’, or a bell shape.
Cheng, et al. (US 2003/0001575) teaches a MRI unit wherein a cross section of the field generation unit and/or the supporting structure comprises one of a ‘U’, a ‘C’, or a bell shape.
Eckels, et al. (US 6,011,396) teaches a MRI unit wherein a cross section of the field generation unit and/or the supporting structure comprises one of a ‘U’, a ‘C’, or a bell shape.
Hanley, et al. (US 5,565,834) teaches a MRI unit wherein a cross section of the field generation unit and/or the supporting structure comprises one of a ‘U’, a ‘C’, or a bell shape.
Li, et al. (US 5,305,749) teaches a MRI unit wherein a cross section of the field generation unit and/or the supporting structure comprises one of a ‘U’, a ‘C’, or a bell shape.
Gangarosa, et al. (US 4,985,678) teaches a MRI unit wherein a cross section of the field generation unit and/or the supporting structure comprises one of a ‘U’, a ‘C’, or a bell shape.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
October 3, 2022